DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction requirement mailed September 27, 2022 is withdrawn.  Claims 1-29 are pending and under examination.

Claim Objections
Claims 12, 18 and 28 are objected to because of the following informalities:  
Please delete the period after “ºC” in claims 12, 18 and 28.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 19, 20 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the vanadium dioxide" in line 1.  There is insufficient antecedent basis for this limitation in the claim, or claims 11 and 1 from which it depends.
Claim 19 recites the limitation "the PMMA" in line 2.  There is insufficient antecedent basis for this limitation in the claim, or claims 1 or 14 from which it depends.
Claim 20 recites the limitation "the PMMA" in line 2.  There is insufficient antecedent basis for this limitation in the claim, or claims 1 or 14 from which it depends.
Claim 28 recites the limitation "the vanadium dioxide" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim, or claims 27 and 25 from which it depends.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25, 26 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/092502; however, for convenience, the machine translation will be cited below.
WO ‘502 discloses a thermochromic film prepared from a thermochromic composition containing vanadium dioxide particles exhibiting thermochromic properties, containing a binder resin [0017].  WO ‘502 discloses coating the composition on a transparent substrate to prepare the film [0022].  WO ‘502 discloses the vanadium dioxide particles crystalline and having a particle size of 5-100 nm [0030-[0031].  WO ‘502 discloses the resin binder to include hydrophobic binders, such as polymethyl methacrylate [0063], where the coating liquid for forming the thermochromic layer containing each constituent material and solvent dispersion containing the vanadium dioxide particles is applied, on a transparent substrate, and then irradiated with active energy rays such as ultraviolet rays or electron beams, thus rapidly curing the film [0060].  This curing meets applicants’ crosslinking. 
WO ‘502 anticipates instant claim 25.
As to claim 26, WO ‘502 discloses the transparent substrate to include biaxially oriented polyester film, where polyethylene terephthalate is specifically listed as a suitable polyester film [0080] and [0082].
As to claim 29, WO ‘502 discloses preparing the vanadium dioxide particles from divanadium pentoxide [0042].
Claims 1-4 and 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/092502; however, for convenience, the machine translation will be cited below.
WO ‘502 teaches a thermochromic film prepared from a thermochromic composition containing vanadium dioxide particles exhibiting thermochromic properties, containing a binder resin [0017].  WO ‘502 discloses coating the composition on a transparent substrate to prepare the film [0022].  WO ‘502 discloses the vanadium dioxide particles crystalline and having a particle size of 5-100 nm [0030-[0031].  WO ‘502 teaches the resin binder to include hydrophobic binders, such as polymethyl methacrylate [0063], where the coating liquid for forming the thermochromic layer containing each constituent material and solvent dispersion containing the vanadium dioxide particles is applied, on a transparent substrate, and then irradiated with active energy rays such as ultraviolet rays or electron beams, thus rapidly curing the film [0060].  This curing meets applicants’ crosslinking. 
The difference between the claimed invention and instant claim 1 is that the irradiation occurs after application of the binder/thermochromic particles to the substrate rather than before.
MPEP 2144.04(IV)(C): Changes in Sequence of Adding Ingredients
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Choosing to irradiate the composition prior to application to the substrate is prima facie obvious and meets instant claims 1 and 3.
As to claim 2, WO ‘502 teaches using an ultrasonic disperser for dispersing the vanadium dioxide particles in the binder [0089].
As to claim 4, WO ‘502 teaches preparing the vanadium dioxide particles from divanadium pentoxide [0042].
As to claim 13, one of ordinary skill in the art would be able to determine the appropriate amount of time necessary to prepare a uniform and homogeneous solvent dispersion of the vanadium dioxide in the solvent.
As to claims 14-20, the method of UV crosslinking is commonly used in the art.  One of ordinary skill in the art knows that the longer the radiation time or the higher the dose of radiation, the higher degree of crosslinking.  One of ordinary skill in the art would be able to determine the appropriate amount of time, temperature, dose, and wavelength necessary to crosslink the binder resin used to prepare the thermochromic film of the laminated glass.  As to the stirring speed, a high stirring speed would be expected to prevent the crosslinking binder from hardening and precipitating out of the solution before coating.  
As to claims 21 and 22, WO ‘502 teaches using a wet coating process to form the thermochromic layer, which includes rod bar coating methods.  This method is known in the art and uses a rolling bar across a solution on a substrate to create a desired thickness, inherently determined by a predetermined gap to the substrate, where the speed is dependent on the viscosity of the coating material.  One of ordinary skill in the art would be able to determine the appropriate speed necessary for the moving bar (blade) to provide a coated substrate suitable for use as a glass article.
As to claim 23, WO ‘502 teaches the substrate as biaxially oriented polyester film [0080], where the polyester film include polyethylene terephthalate [0082].

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/092502 as applied above to claims 1-4 and 13-23, and further in view of Ban (Direct Synthesis of thermochromic VO2 through hydrothermal reaction. Journal of Solid State Chemistry, 212, 2014, pp. 237-241).
WO ‘502 teaches a thermochromic film containing vanadium dioxide particles exhibiting thermochromic properties dispersed in a binder resin, as described above and applied herein as such.  WO ‘502 teaches preparing the monoclinic-rutile phase (M) of vanadium dioxide using a hydrothermal process; however, does not teach the claimed method of using V2O5 and oxalic acid dihydrate.
Ban teaches the direct synthesis of vanadium dioxide through hydrothermal reaction, teaching that this method gives high purity vanadium dioxide, high luminous transmittance at room temperature and phase transition at higher temperature (60-70ºC), where at a high temperature a significant decrease in transmittance is observed, consistent with expected thermochromic behavior, suggesting a simultaneous increase in IR reflectance (p. 240).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to have used the direct hydrothermal synthesis method of Ban in place of the method taught by WO ‘502, as Ban teaches that the direct hydrothermal synthesis method provides higher purity, higher luminance at room temperature, a phase transition at a higher temperature, and an increase in IR reflectance after such transition.
WO ‘502 teaches the general hydrothermal process as (1) preparing a solution of vanadium, such as V2O5, and water, in which the vanadium is dissolved or suspended in water to form a dispersion [0041]-[0042], to which an oxidizing or reducing agent is added, which adjusts the pH, to uniformly dissolve the vanadium [0045].  Then, a hydrothermal reaction is performed where the temperature and pressure are lower than the critical point of water (374ºC, 22 MPa), for example in an autoclave apparatus, resulting in single crystal particulates containing VO2 [0046].
Ban teaches stirring V2O5 in oxalic acid solution for 4 hours to prepare a blue solution, which is placed in an autoclave and hydrothermally treated at 260ºC for 24 hours.  After cooling to room temperature, the blue-black powder was filtered and washed with water and ethanol, and then dried at 50ºC under vacuum overnight (p. 238).
Adding V2O5 to water, stirring and then adding oxalic acid is prima facie obvious based on the combination of teachings from WO ‘502 and Ban.
While Ban does not teach whether or not the oxalic acid is anhydrous or hydrated, Ban incorporates the oxalic acid in an aqueous solution; therefore, using a hydrated version thereof is prima facie obvious and would not be expected to have adverse effects on the reaction.
WO ‘502 is prima facie obvious over instant claims 5, 7 and 8.
As to claim 6, WO ‘502 nor Ban teach the amount of time necessary to prepare an aqueous dispersion of vanadium pentoxide, as claimed; however, one of ordinary skill in the art would be able to determine the appropriate amount of time necessary to disperse vanadium pentoxide in water, and a uniform dispersion would be desirable to ensure complete and uniform reaction with the oxidizing agent, oxalic acid.
As to claims 9 and 10, WO ‘502 nor Ban teach the claimed drying process at a temperature of 120ºC for 5 hours; however, Ban does teach that the resulting vanadium oxide displays thermal stability of up to about 300ºC.  Therefore, increasing the drying temperature and decreasing the time would be expected to result in a dried product without undesired modifications.

Claims 11, 12, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/092502 as applied above to claims 1-4 and 13-23, 25, 26 and 29, and further in view of WO 2018/079732.  For convenience, the machine translation will be cited below.
WO ‘502 teaches a thermochromic film containing vanadium dioxide particles exhibiting thermochromic properties dispersed in a binder resin, as described and applied herein as such.  WO ‘502 teaches preparing the monoclinic-rutille phase (M) of vanadium dioxide using a hydrothermal process; however, does not teach the claimed method of using V2O5 and oxalic acid dihydrate.
WO ‘502 teaches that a polymethyl methacrylate resin can be used as the binder resin for the laminated glass; however, does not teach or suggest the molecular weight, as claimed in instant claims 11 and 27.
WO ‘732 teaches a laminated glass having a crosslinked polymethyl methacrylate layer, teaching the acrylic polymer as having a molecular weight preferably more than 120,000 and 1,000,000 or less, teaching that when the molecular weight is large, the entanglement of the molecular chains of the acrylate polymer is complicated, so that the interlayer film is toughened and the impact strength of the laminated glass tends to be high, and if the molecular weight is 1,000,000 or less, the laminated glass shows a low haze and a high peel strength.
Therefore, choosing a high molecular weight acrylic polymer for the thermochromic film used in preparing laminated glass is prima facie obvious, as WO ‘732 teaches that a high molecular weight acrylic polymer provides a glass coating with high impact strength, low haze and high peel strength.
WO ‘502 in view of WO ‘732 is prima facie obvious over instant claims 11 and 27.
As to claims 12 and 28, WO ‘502 does not teach the lifetime of the vanadium dioxide; however, one of ordinary skill in the art would expect the lifetime to be high, as WO ‘732 teaches that the crosslinked high molecular weight polymethyl methacrylate binder has a complicated molecular chain entanglement, which would be expected to protect the vanadium dioxide from oxidation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhao (Durability-enhanced vanadium dioxide thermochromic film for smart windows. Materials Today Physics, 13, April 8 2020) discloses the claimed invention but does not qualify as prior art as Ronggui Yang is a common inventor between the instant invention and the Zhao reference, which qualifies the reference under the 102(b)(1)(A) exception.
US 5,431,697 teaches reversibly variable color patterning composition comprising a granulated material containing (i) olefin polymer and (ii) at least one reversibly variable color material selected from thermochromic materials and photochromic materials, the granulated material having been subjected to crosslinking reaction following granulation, and shaping an article therefrom.  US ‘697 does not teach the thermochromic materials as nanoparticles, but rather organic substances which are diluted with organic solvent.  Additionally, US ‘697 does not teach the coating of a substrate or preparation of a film.
US 3,816,335 teaches a heat recoverable article formed from a thermochromic composition comprising a polymer having an inorganic compound uniformly dispersed therein, where the polymer can be crosslinked by radiation; however, US ‘335 does not teach or suggest the particle size of the inorganic compound.
CN 112646566 does not qualify as prior art, but teaches a thermochromic film comprising hollow vanadium dioxide nanopowder and crosslinked PMMA.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766